DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 02/03/2022. Claims 11-14, 18, 21-22 and 44 remain pending in this application.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-14, 18, 21-22 and 44 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of copending Application No. 16969323 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 18, 21-22 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Garver et. al. (hereinafter Garver) (US 8,332,240 B1) in view of Van Sickle et al. (hereinafter Van Sickle) (US 9,550,031 B2).
Claim 11 has been amended now to recite a method for managing the use of portable therapeutic platforms for a therapeutic procedure comprising the steps of: 
(a) providing a plurality of therapeutic procedural packs, each therapeutic procedural pack comprising at least one vaccine or medicament and at least one further therapeutically effective item required to conduct the therapeutic procedure including the administration of the vaccine or medicament to a patient and an electronic communications device having a unique identification code for receiving and transmitting information about an environment surrounding and including each platform (Garver teaches “a system and method for tracking and monitoring vaccine and pharmaceutical information that includes data storage and environment sensors on the products themselves wherein the data is easily transmitted to remote devices. ... Preferably, such a device is capable of providing data storage, wireless communication, sensing/actuation, and event capture where the event may be a temperature or moisture alarm, etc., and data transfer.” in col. 3, lines 23-39 and also “One aspect of the invention relates to a vaccine or drug product 10 that incorporates a MEMS-enabled tag 20 Tags are preferably placed on the individual Vial/containers but may also be placed on the pack ages, cartons, transport vehicles, storage units, and the like. The MEMS-enabled tags are for use in identifying the vaccine or drug product as well as its environmental history. Another aspect of the invention relates to a system and method for reading the MEMS-enabled tags installed on vaccine or drug product 10 to obtain information. The system may link this information to a local computer/database or a remote/central computer/database for offsite monitoring.” In col. 7, lines 2-13); 
(c) initiating an automated a control response to, when processed, said information transferred from said plurality of therapeutic procedural packs, wherein said electronic communications device of each therapeutic procedural pack communicates with the computer system so that information is communicated between each therapeutic procedural pack and the processor of the computer system (Garver teaches “the method may include populating a database with information read from the tag by the recipient to provide for further processing of the information including one or more of updating inventory, ordering refills, verifying patient vaccine schedules, and checking recalls. It also may include communicating at least part of the information read from the tag to a central repository for remote access or processing of the information including one or more of monitoring, agency compliance, and patient accessible records” in col. 4, lines 16-25).

Garver teaches “the data is easily transmitted to remote devices” in col. 3, lines 23-39 and “…communicating at least part of the information read from the tag to a central repository for remote access or processing of the information including one or more of monitoring, agency compliance, and patient accessible records.” in col. 4, lines 21-25, but fails to expressly teach “(b) transferring in real time”.
However, this feature is well known in the art, as evidenced by Van Sickle.
In particular, Van Sickle discloses “The device transmits the medication event info in real time,” (Van Sickle; col. 15, lines 20-21).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Van Sickle with the motivation of “an immediate and more accurate and reliable means of assessing medication use” (Van Sickle; col. 15, lines 24-27).

Garver fails to expressly teach “wherein said processed information enables control over deployment of therapeutic procedural packs to different geographic segments”. 
However, this feature is well known in the art, as evidenced by Van Sickle.
In particular, Van Sickle discloses “Online interfaces and tools provide authorized users with the means to track the patterns and locations of medication usage over a modifiable time period through an online mapping and visualization system consisting of web-based displays, including graphic and geographic visualizations. The interfaces present a variety of tabular data and graphical visualizations and analyses of the data collected on the timing and locations of medication usage.” in col. 13, lines 50-57, and “interfaces and applications for authorized and authenticated physicians, health care providers, researchers and public health officials allow them to view, annotate, update, interact with, and export information about patterns of asthma medication use in individuals, and in various demographic or geographic segments.” in col. 14, lines 38-50.

Claim 12 recites the method of claim 11, wherein each said therapeutic procedural pack allows administration of a medicament or vaccine to a patient by injection in single or multiple episodes (Garver teaches “tracking and monitoring vaccine and pharmaceutical information…” in col. 3, lines 23-27), and comprises a plurality of compartments for holding a group of therapeutically effective items consisting of a vial of a vaccine and an injector, comprising, from manufacture through to administration of the medicament or vaccine to a patient: 
tracking information from an electronic communications device for each said therapeutic procedural pack (Garver; col. 3, lines 23-39); and 
tracking information from a further at least one electronic communications device for the group of therapeutically effective items (Garver; col. 3, lines 23-39).  

Garver teaches “a system and method for tracking and monitoring vaccine and pharmaceutical information that includes data storage and environment sensors on the products themselves wherein the data is easily transmitted to remote devices. Preferably, the method and system uses MEMS-enabled tags (e.g., a central unit that processes data, a microprocessor and several components that interact with the outside such as microsensors) to provide digital data storage on the tag, a communication interface (e.g., communication layer comprised of a microcontroller, RF transceiver and integrated antenna), and environment monitoring (e.g., temperature, radiation, humidity, time, etc). Preferably, such a device is capable of providing data storage, wireless communication, sensing/actuation, and event capture where the event may be a temperature or moisture alarm, etc., and data transfer.” (Garver; col. 3, lines 23-39), but fails to expressly teach “a plurality of compartments for holding a group of therapeutically effective items consisting of a vial of a vaccine and an injector”. 


Claim 13 recites the method of claim 11, wherein said information includes information about the use of the pack including information from sensors detecting when, how and where the items contained within the pack are used (Garver teaches “instructions for tracking and monitoring vaccine and pharmaceutical information including data storage and environment sensing” in abstract and “The MEMSD is programmed with vaccine or drug specific data (supplied by the vaccine or pharmaceutical manufacturer) to aid in tracking and monitoring of the product during storage, and use…When the vaccine or pharmaceutical are needed they are removed from inventory and scanned to check for condition and included manufacturer data specific to the product scanned. The product is administered to the patient through the appropriate method, and the container and attached MEMSD is properly disposed of. Each time the MEMSD is scanned, the in-house and/or central databases are updated. Scanning may occur for example upon receipt of the product, periodically during storage, after certain events (e.g., recent power outages which may have adversely affected the environment), before and after administering to a patient.” in col. 10, lines 4-27).  

Claim 14 recites the method of claim 11, wherein the computer system receives informational inputs from each of said plurality of therapeutic procedural packs showing how, when and where the packs are used (Garver; col. 10, lines 4-27).  

Claim 18 recites the method of claim 11, wherein said electronic communications device includes a device forming part of a passive or active RFID system, at least one RFID chip and antenna being included within a therapeutic procedural pack (Garver; col. 4, lines 26-35).  

Claim 21 recites the method of claim 20, wherein the platform includes at least one analytic device which allows analysis of items included within the pack or analysis of the environment surrounding and including the pack (Garver teaches “environmental sensor” in abstract).  

Claim 22 recites the method of claim 21, wherein the analytic device tests diluents, injectables or pharmaceutical compositions to check that such are safe for administration in terms of chemical composition and dosage (Garver teaches “The improved method further includes the step of determining the safety and efficacy of the product based on the readings from the tag, by comparing the first information including an expiration date with a current date to determine whether the vaccine has expired and by comparing the second information including a range of environments to a predetermined acceptable threshold range of environments indicating whether the product has exceeded the threshold.” in abstract).  

Newly added claim 44 teaches a method for managing the use of portable therapeutic platforms for a therapeutic procedure comprising the steps of: 
(a) providing a plurality of therapeutic procedural packs, each therapeutic procedural pack comprising a therapeutically effective item required to conduct the therapeutic procedure and an electronic communications device having a unique identification code for receiving and transmitting information about an environment surrounding and including each platform (Garver teaches “a system and method for tracking and monitoring vaccine and pharmaceutical information that includes data storage and environment sensors on the products themselves wherein the data is easily transmitted to remote devices. ... Preferably, such a device is capable of providing data storage, wireless communication, sensing/actuation, and event capture where the event may be a temperature or moisture alarm, etc., and data transfer.” in col. 3, lines 23-39 and also “One aspect of the invention relates to a vaccine or drug product 10 that incorporates a MEMS-enabled tag 20 Tags are preferably placed on the individual Vial/containers but may also be placed on the pack ages, cartons, transport vehicles, storage units, and the like. The MEMS-enabled tags are for use in identifying the vaccine or drug product as well as its environmental history. Another aspect of the invention relates to a system and method for reading the MEMS-enabled tags installed on vaccine or drug product 10 to obtain information. The system may link this information to a local computer/database or a remote/central computer/database for offsite monitoring.” In col. 7, lines 2-13); and 
(c) initiating an automated control response to, when processed, said information transferred from said plurality of therapeutic procedural packs wherein said electronic communications device of each therapeutic procedural pack communicates with the computer system so that information is communicated between each therapeutic procedural pack and the processor of the computer system (Garver teaches “the method may include populating a database with information read from the tag by the recipient to provide for further processing of the information including one or more of updating inventory, ordering refills, verifying patient vaccine schedules, and checking recalls. It also may include communicating at least part of the information read from the tag to a central repository for remote access or processing of the information including one or more of monitoring, agency compliance, and patient accessible records” in col. 4, lines 16-25).

Garver teaches “the data is easily transmitted to remote devices” in col. 3, lines 23-39 and “…communicating at least part of the information read from the tag to a central repository for remote in col. 4, lines 21-25, but fails to expressly teach “(b) transferring information about the environment surrounding and including each therapeutic procedural pack between the electronic communications device of each therapeutic procedural pack and a computer system including a processor which processes said information in real time”.
However, this feature is well known in the art, as evidenced by Van Sickle.
In particular, Van Sickle discloses “The device transmits the medication event info in real time,” (Van Sickle; col. 15, lines 20-21).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Van Sickle with the motivation of “an immediate and more accurate and reliable means of assessing medication use” (Van Sickle; col. 15, lines 24-27).
Garver fails to expressly teach “and wherein said processed information enables control over deployment of therapeutic procedural packs to different geographic segments”. 
However, this feature is well known in the art, as evidenced by Van Sickle.
In particular, Van Sickle discloses “Online interfaces and tools provide authorized users with the means to track the patterns and locations of medication usage over a modifiable time period through an online mapping and visualization system consisting of web-based displays, including graphic and geographic visualizations. The interfaces present a variety of tabular data and graphical visualizations and analyses of the data collected on the timing and locations of medication usage.” in col. 13, lines 50-57, and “interfaces and applications for authorized and authenticated physicians, health care providers, researchers and public health officials allow them to view, annotate, update, interact with, and export information about patterns of asthma medication use in individuals, and in various demographic or geographic segments.” in col. 14, lines 38-50.
Response to Arguments
Applicant’s arguments with respect to claims 11-16, 18, 20-22, 30-32 and 34-43 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626